961 F.2d 211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theda G. HARFORD;  Donald E. Harford, Plaintiffs-Appellants,v.James MARTIN, Jr.;  Potomac Valley Farm Credit, ACA;  LandBank of Baltimore;  Moore Brothers Company;  Grant CountyBank;  John G. Ours;  Kevin Turner;  Stanley Vance;  GeraldChristopher Bland;  R.J. Morris Company;  Orlando Dice;Shenandoahs Pride;  Small Business Administration;  ClineOil Company, Incorporated, Defendants-Appellees.In Re:  Theda G. HARFORD, Debtor.Theda G. HARFORD, Plaintiff-Appellant,v.POTOMAC VALLEY FARM CREDIT, ACA, Defendant-Appellee.In Re:  Donald E. HARFORD;  In Re:  Theda G. HARFORD,Debtors.TIDonald E. HARFORD; Theda G. HARFORD,Plaintiffs-Appellants,v.POTOMAC VALLEY FARM CREDIT, ACA; Grant County Bank; KevinTurner; Moore Brothers Company; John G. Ours;Orlando Dice; Samuel Vance, Defendants-Appellees.
Nos. 91-2169, 91-2170, 91-2380.
United States Court of Appeals,Fourth Circuit.
Submitted: March 27, 1992Decided:  May 5, 1992

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-91-16-E, CA-91-32-E)
Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-91-45-H, CA-91-47-H, BK-89-334-5, BK-90-505-5)
Theda G. Harford, Donald E. Harford, Appellants Pro Se.
Peter J. Conley, Siegrist, Spelsberg, White, Martin & Conley, Clarksburg, West Virginia;  Joseph Algernon Wallace, Wallace, Ross & Harris, Elkins, West Virginia;  Patrick Michael Flatley, Assistant United States Attorney, Elkins, West Virginia;  James Alan Varner, Sr., Steven Robert Bratke, McNeer, Highland & McMunn, Clarksburg, West Virginia;  Mark Bowman Callahan, Lloyd Bradford Bradford, Clark & Bradshaw, P.C., Harrisonburg, Virginia;  John G. Leake, Harrisonburg, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
In No. 91-2169, Donald and Theda Harford appeal from the district court's order dismissing their Complaint for failure to state a claim upon which relief can be granted.  In No. 91-2170, Theda Harford appeals from the district court's order dismissing her appeal from a bankruptcy court order confirming a Chapter 11 Liquidation Plan filed by Creditors.  In No. 91-2380, Donald and Theda Harford appeal the district court's order dismissing their appeals from bankruptcy court orders (1) dismissing Theda Harford's Chapter 12 petition and (2) granting relief from the co-debtor's stay in Donald Harford's Chapter 13 proceedings;  they also appeal the district court's denial of their motion for reconsideration.  Our review of the records and the district court's opinions in each case discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Harford v. Martin, No. CA-91-16-E (N.D.W. Va.  July 2, 1991);  Harford v. Potomac Valley Farm Credit, No. CA-91-32-E (N.D.W. Va.  July 3, 1991);  Harford v. Potomac Valley Farm Credit, Nos.  CA-91-45-H, CA-91-47-H (W.D. Va.  Nov. 26, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Leave to proceed in forma pauperis is granted in Nos. 91-2169 and 91-2170.


2
AFFIRMED.



*
 We affirm the dismissal of Theda Harford's Chapter 12 petition based on the pending of her Chapter 11 petition